Citation Nr: 1536655	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsillar fossa, claimed as throat cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, and from August 1971 to January 1976.  He served in Vietnam from October 1967 to May 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2015.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for entitlement to service connection for squamous cell carcinoma of the right tonsillar fossa is decided.  

The Veteran contends that he developed squamous cell carcinoma of the right tonsillar fossa as a result of his exposure to Agent Orange in service in Vietnam.  

Post-service private treatment records reflect that the Veteran's squamous cell carcinoma of the tonsil was first diagnosed in 1998.

The Veteran's service in Vietnam during the Vietnam Era is well-established by service records, and hence his exposure to Agent Orange in service is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Certain diseases are subject to presumptive service connection on the basis of Agent Orange exposure.  However, squamous cell carcinoma of the tonsil is not subject to presumptive service connection on the basis of Agent Orange exposure.  38 C.F.R. § 3.309(e) (2015).

At his April 2015 hearing the Veteran related that he had sought an outside medical opinion linking Agent Orange exposure and his claimed cancer, but his non-VA physician had told him that medical studies would be required to establish such a link.  However, subsequently, the Veteran submitted a May 2015 record of treatment by a VA physician, which notes the following assessment:  

Laryngeal and lung cancer have been statistically associated with agent orange exposure, tonsil is anatomically in close proximity to larynx and therefore tonsil cancer may be linked to agent orange exposure, but this association has not been established statistically.

This treating VA physician has thus provided a statement indicating the possibility of a causal link between the Veteran's conceded in-service exposure to Agent Orange and his subsequent development of squamous cell carcinoma of the right tonsillar fossa.  Therefore, a VA medical opinion concerning whether the Veteran's carcinoma is etiologically related to his exposure to herbicides in service is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran was afforded a VA examination in November 2009 addressing the squamous cell carcinoma of the tonsil, the examiner did not provide an opinion concerning the etiology of the carcinoma.  Rather, the examiner simply noted that the Veteran's cancer was not a respiratory cancer for purposes of the Agent Orange presumption, and therefore was not entitled to that presumption.  38 C.F.R. § 3.309(e).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should arrange for all pertinent evidence of record to be provided to and reviewed by the physician who performed the November 2009 VA examination in response to this claim.  The physician should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's carcinoma of the tonsillar fossa is etiologically related to his presumed exposure to herbicides while serving in Vietnam.

The physician must provide a complete rationale for the opinion.

If the physician is unable to provide the requested opinion, he should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




